DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "frozen CO2 fractionator" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "the portion of the reflux stream are compressed in a second compression stage" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the terms "reflux stream" and "portion of the reflux stream" are used throughout the specification in reference to what would commonly be called both reflux streams and recycle streams. The accepted meaning of a "reflux stream" is “the portion of the overhead liquid product from a distillation column or fractionator that is returned to the upper part of the distillation column. Inside the column, the downflowing reflux liquid provides cooling and condensation of the upflowing vapors thereby increasing the efficiency of the distillation column.” Only the flow path(s) from an overhead accumulator to a distillation column meet the accepted meaning of “reflux streams”, streams that do not return to a distillation column are “recycle streams”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The term "frozen CO2 fractionator" in claims 2, 9, 18, 19, and 20 is a relative term which renders the claim indefinite.  The term "frozen CO2 fractionator" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purpose of compact prosecution, the term "frozen CO2 fractionator" is interpreted as a device that freezes CO2 in a fractionation process, for example, the "controlled freeze zone (CFZ™) process" is a cryogenic distillation technology available from Exxon Mobil. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reflux stream” in claims 5, 6, 12, and 15 is used by the claim to mean “recycle stream,” while the accepted meaning is “the portion of the overhead liquid product from a distillation column or fractionator that is returned to the upper part of the distillation column. Inside the column, the downflowing reflux liquid provides cooling and condensation of the upflowing vapors thereby increasing the efficiency of the distillation column.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of compact prosecution, only the flow path from the 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the portion of the reflux stream” in claim 6 refers to “a portion of a reflux stream” in claim 5. Claim 6 is interpreted based on applicant’s specification that the overhead stream is compressed in the second compression stage but not the reflux stream as it is unclear how “a portion of the reflux stream”, which as interpreted in claim 5 is not a reflux stream, could be both heat integrated with the compression stream and then compressed in the second compression stage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20120111051) Kulkarni et al. hereinafter referred to as Kulkarni
Regarding claim 8, Kulkarni (fig 2A) teaches An acid gas purification system (fig 2A and Abstract: A process for efficiently removing carbon dioxide from a hydrocarbon containing feed stream utilizing a membrane separation unit in conjunction with a heat exchanger and a carbon dioxide separation unit), comprising: a membrane separation unit that produces a permeate stream (first membrane stream from permeate side of membrane 12 and [0055]) enriched in C02 and a retentate stream ([0054] the second membrane stream (the residue stream, high concentration of hydrocarbons) may be directed via line 11A to a heat exchanger 45) ([0054] residue from a feed stream (feed stream 3) and ([0019] recovery of carbon dioxide from a hydrocarbon feed stream); a conditioner (heat exchanger 15) to reduce a temperature ([0056] After the first membrane stream is compressed in compressor 13, it is then directed along line 14/14A to a heat exchanger 15 in order to be cooled) of the permeate stream; and a cryogenic fractionator (carbon dioxide separation unit 18) ([0056] After the first membrane stream is compressed in compressor 13, it is then directed along line 14/14A to a heat exchanger 15 in order to be cooled to a temperature ranging from about 5.degree. C. to about -57.degree. C., preferably from about -20.degree. C. to about -50.degree. C) to separate acid gases from the cooled permeate stream ([0061] The objective of the carbon dioxide separation unit 18 is to separate and purify the carbon dioxide from the stream 17 and to then utilize the streams obtained (the carbon dioxide rich liquid streams and the carbon dioxide lean overhead streams).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kulkarni in view of (US 20150240717) Starcher, et al., hereinafter referred to as Starcher.
Regarding claim 1, Kulkarni (fig 2A) teaches An acid gas purification system (fig 2A and Abstract: A process for efficiently removing carbon dioxide from a hydrocarbon containing feed stream utilizing a membrane separation unit in conjunction with a heat exchanger and a carbon dioxide separation unit), comprising: a primary membrane system (membrane separation unit 2) with a CO2- enriched permeate stream effluent (first membrane stream from permeate side of membrane 12 and [0055]) and a hydrocarbon stream effluent (residue stream 11A [0054]); a first compression stage (compressor 13) arranged to receive the CO2- enriched permeate stream (first membrane stream from permeate side of membrane 12 and [0055]) and produce a compressed stream (compressed first membrane stream 14A and [0056]); and a cryogenic separation system (carbon dioxide separation unit 18 and [0061]) to receive the compressed stream (compressed first membrane stream 14A), the cryogenic separation system including a conditioner (heat exchanger 15) followed by a fractionator (carbon dioxide separation unit 18 and [0061]), wherein the fractionator produces a CO2- liquid stream (carbon dioxide rich liquid stream 19 and [0059]) and a hydrocarbon gas stream (carbon dioxide lean overhead stream 23 and [0059]).
Kulkarni teaches the presence of H2S in the feed stream [0028], but does not specifically recite the presence of H2S in the permeate stream or the fractionator bottoms stream.
Starcher (fig 5) teaches a CO2- and H2S-enriched permeate stream ([0072] natural gas 502 may be flowed through a selective membrane 504 that is capable of separating the H.sub.2S from the sour low BTU natural gas 502, producing a sweetened low BTU natural gas 506. In some embodiments, the selective membrane 504 may also be partially permeable to CO.sub.2. Thus, some portion of the CO.sub.2 may escape with the H.sub.2S) 
the fractionator produces a CO2- and H2S liquid stream ([0098] The carbon dioxide may be cryogenically separated from the low BTU natural gas via a CFZ process. In some embodiments, both the hydrogen sulfide and the carbon dioxide are cryogenically separated from the low BTU natural gas via the CFZ process.)
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the CO2 and H2S separation taught by Starcher into the acid gas purification system taught by Kulkarni
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), applying similar methods to separate both CO2 and H2S from hydrocarbons is expected to yield similar results.
Regarding claim 2, as best understood, modified Kulkarni teaches The acid gas purification system of claim 1, as stated above, 
While Kulkarni does not teach the fractionator is a frozen C02 fractionator, Starcher teaches the fractionator is a frozen C02 fractionator used to separate carbon dioxide from natural gas ([0024] A "controlled freeze zone (CFZ.TM.) process" is a cryogenic distillation technology available from Exxon Mobil. The CFZ process is used for the separation of acid gas components by cryogenic distillation through the controlled freezing and melting of carbon dioxide)
 taught by Starcher (understood to be a frozen fractionator) as the fractionator in  the acid gas purification system taught by Kulkarni
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.), substituting a frozen CO2 fractionator for another CO2 separator would not be expected to appreciably change the acid gas purification system.
Regarding claim 3, modified Kulkarni teaches The acid gas purification system of claim 1, as stated above
Modified Kulkarni further teaches the fractionator produces a bottoms stream (carbon dioxide rich liquid stream 19), and a portion of the bottoms stream is recycled to the first compression stage (carbon dioxide rich liquid stream 19, 22, 27, 29, 32, 32A) and ([0064] once the carbon dioxide rich stream is passed through the heat exchanger 15, it is it recycled to the compressor)
Regarding claim 9, Kulkarni teaches The acid gas purification system of claim 8 as stated above, 
While Kulkarni does not teach the fractionator is a frozen C02 fractionator, Starcher teaches the fractionator is a frozen C02 fractionator used to separate carbon dioxide from natural gas ([0024] A "controlled freeze zone (CFZ.TM.) process" is a cryogenic distillation technology available from Exxon Mobil. The CFZ process is used 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a distillation column with a controlled freezing zone as taught by Starcher (understood to be a frozen fractionator) as the fractionator in  the acid gas purification system taught by Kulkarni
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.), substituting a frozen CO2 fractionator for another CO2 separator would not be expected to appreciably change the acid gas purification system.
Regarding claim 11, modified Kulkarni teaches The acid gas purification system of claim 9, as stated above 
Kulkarni further teaches wherein the cryogenic fractionator produces a bottoms stream (carbon dioxide rich liquid stream 19) and a portion of the bottoms stream is recycled to the conditioner (carbon dioxide rich liquid stream 19) ([0061] a carbon dioxide rich liquid stream which is pumped back to the heat exchanger 15)
Regarding claim 14, modified Kulkarni teaches The acid gas purification system of claim 9 as stated above
Modified Kulkarni further teaches the membrane separation unit is a polymer membrane unit ([0034] the preferred membrane 7 is a polymer membrane).

s 4, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Starcher and further in view of (JPH0970521) Michio, hereinafter referred to as Michio.
Regarding claim 4, modified Kulkarni teaches The acid gas purification system of claim 1 as stated above
Modified Kulkarni further teaches the fractionator produces an overhead stream (carbon dioxide lean overhead stream 23), and the overhead stream is compressed in a second compression 20stage (second compressor 13A) 
While Kulkarni does not teach (the overhead stream is) blended with the hydrocarbon stream effluent of the primary membrane system, Michio (fig 1) teaches (the overhead stream (impure gas 22) is) blended with the hydrocarbon stream effluent (line above 17) of the primary membrane system ([0249] impure gas 22 merges with the gas that has not penetrated the membrane 17) in a carbon dioxide recovery system 
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine similar streams as taught by Michio in an acid gas purification system as taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), combining similar streams can reduce the amount of piping required for a system
The acid gas purification system of claim 5, as stated above
Modified Kulkarni further teaches the fractionator produces an overhead stream (carbon dioxide lean overhead stream 23) and the overhead stream is compressed in a second compression stage (second compressor 13A) 
While Kulkarni does not teach (the overhead stream is) blended with the hydrocarbon stream effluent of the primary membrane system, Michio (fig 1) teaches (the overhead stream (impure gas 22) is) blended with the hydrocarbon stream effluent (line above 17) of the primary membrane system ([0249] impure gas 22 merges with the gas that has not penetrated the membrane 17) in a carbon dioxide recovery system 
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine similar streams as taught by Michio in an acid gas purification system as taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), combining similar streams can reduce the amount of piping required for a system
Regarding claim 7, modified Kulkarni teaches The acid gas purification system of claim 6, as stated above
 the fractionator produces a bottoms stream (carbon dioxide rich liquid stream 19) and a portion of the bottoms stream is recycled (carbon dioxide rich liquid stream 19, 22, 27, 29, 32, 32A) to the first compression stage, (compressor 13)
Regarding claim 13, modified Kulkarni teaches The acid gas purification system of claim 9, as stated above
Modified Kulkarni teaches the cryogenic fractionator 5produces an overhead stream (carbon dioxide lean overhead stream 23)
While Kulkarni does not teach (the overhead stream is) blended with the retentate stream, Michio (fig 1) teaches (the overhead stream (impure gas 22) is) blended with the retentate stream (line above 17) ([0249] impure gas 22 merges with the gas that has not penetrated the membrane 17) in a carbon dioxide recovery system 
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine similar streams as taught by Michio in and acid gas purification system as taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), combining similar streams can reduce the amount of piping required for a system
s 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Starcher and further in view of (US 20130283851) Higginbotham et al. hereinafter referred to as Higginbotham.
Regarding claim 5, modified Kulkarni teaches The acid gas purification system of claim 1 as stated above
While Kulkarni does not teach the fractionator produces a reflux stream and a portion of the reflux stream is heat-integrated with the compressed stream, Higginbotham (fig 2) teaches the fractionator produces a reflux stream (126, [0159] vapour/liquid separator S1 where the vapour and liquid components are separated. The liquid component is used to provide reflux to the column C1 (stream 152) and to provide the liquid carbon dioxide product (streams 154 to 160).) and a portion of the reflux stream (interpreted as a recycle stream) is heat-integrated with the compressed stream (154) ([0129] A further portion 154 of the carbon dioxide-enriched liquid is removed from the distillation column system and pumped in pump P1 to produce a stream 156 of pumped carbon dioxide-enriched liquid at a pressure of about 80 bar. The pumped liquid 156 is then warmed by indirect heat exchange in heat exchanger HE1 to produce a stream 158 of warmed carbon dioxide-enriched liquid) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the reflux and recycle streams taught by Higginbotham into the acid gas purification system taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could 
Regarding claim 12, modified Kulkarni teaches The acid gas purification system of claim 9 as stated above
While Kulkarni does not teach the cryogenic fractionator produces a reflux stream, and a portion of the reflux stream is heat-integrated with the conditioner, Higginbotham (fig 2) teaches the cryogenic fractionator (C1) produces a reflux stream ([0127] a portion 152 of the liquid component is used to provide reflux to the column C1), and a portion of the reflux stream (interpreted as a recycle stream) is heat-integrated with the conditioner ([0129] A further portion 154 of the carbon dioxide-enriched liquid is removed from the distillation column system and pumped in pump P1 to produce a stream 156… The pumped liquid 156 is then warmed by indirect heat exchange in heat exchanger HE1)
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the heat recovery of the reflux stream taught by Higginbotham to the acid gas purification system taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their .
Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kulkarni in view of (US 4639257) Duckett et al. hereinafter referred to as Duckett. 
Regarding claim 10, Kulkarni teaches The acid gas purification system of claim 8, as stated above,
While Kulkarni does not teach the permeate stream is at least 95 mol% C02 and/or H2S, Duckett teaches the permeate stream is at least 95 mol% C02 and/or H2S (Abstract, subjecting the gas mixture to membrane separation and recovering from the membrane separation a permeate having a carbon dioxide concentration between the equilibrium concentration and 98% (by volume)) The permeate taught by Duckett and the permeate of applicant are interpreted to be of similar temperature and pressure. Therefore, according to the ideal gas law, the vol% taught by Duckett is equivalent to the mol% claimed.
Alternatively, if the % (by volume) taught by Duckett does not fall within the claimed range, then it must be due to a limitation that is not currently claimed. If there is any difference between the above composition and the composition of the instant claims, then the difference would have been minor and obvious. Since The United States Patent and Trademark Office cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) 

Since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 16, Kulkarni (fig 2A) teaches An acid gas purification system (fig 2A and Abstract: A process for efficiently removing carbon dioxide from a hydrocarbon containing feed stream utilizing a membrane separation unit in conjunction with a heat exchanger and a carbon dioxide separation unit), comprising: a non-distillation separation system (membrane separation unit 2) with an acid gas effluent (first membrane stream 12) and a separation gas effluent (second membrane stream 11A), wherein the non-distillation separation system is a single step separation ([0019] By utilizing the process of the present invention… a lower operating cost for permeate compression compared to prior art two-stage membrane productions) and a cryogenic fractionation system ([0056] After the first membrane stream is compressed in compressor 13, it is then directed along line 14/14A to a heat exchanger 15 in order to be cooled to a temperature ranging from about 5.degree. C. to about -57.degree. C., preferably from about -20.degree. C. to about -50.degree. C) including a conditioner ([0056] heat exchanger 15) and a fractionator ([0061] carbon dioxide separation unit 18).
While Kulkarni does not teach the acid gas effluent is at least 90 mol% C02 and/or H2S, Duckett teaches the acid gas effluent is at least 90 mol% C02 and/or H2S (Abstract, subjecting the gas mixture to membrane separation and recovering from the membrane separation a permeate having a carbon dioxide concentration between the equilibrium concentration and 98% (by volume)) The permeate taught be Duckett and the permeate of applicant are interpreted to be of similar temperature and pressure. Therefore, according to the ideal gas law, the vol% taught by Duckett is equivalent to the mol% claimed)
Alternatively, if the % (by volume) taught by Duckett does not fall within the claimed range, then it must be due to a limitation that is not currently claimed. If there is any difference between the above composition and the composition of the instant claims, then the difference would have been minor and obvious. Since The United States Patent and Trademark Office cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the concentrations taught by Duckett in the acid gas purification system taught by Kulkarni because applicant appears to have placed no criticality on the claimed range (see applicant’s specification, summary “the acid gas effluent is at least 90 mol% CO2 and/or H2S”)

Regarding claim 17, modified Kulkarni teaches The acid gas purification system of claim 16, as stated above 
Modified Kulkarni further teaches the non-distillation separation system ([0055] membrane separation unit 2) is a membrane system 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Starcher and Higginbotham and further in view of Michio.
Regarding claim 15, modified Kulkarni teaches The acid gas purification system of claim 11, as stated above
Modified Kulkarni teaches the cryogenic fractionator ([0056] After the first membrane stream is compressed in compressor 13, it is then directed along line 14/14A to a heat exchanger 15 in order to be cooled to a temperature ranging from about 5.degree. C. to about -57.degree. C., preferably from about -20.degree. C. to about -50.degree. C) ([0061] carbon dioxide separation unit 18) produces an overhead stream ([0059] carbon dioxide lean overhead stream 23) 
While Kulkarni does not teach a reflux stream, and a portion of the reflux stream is heat-integrated with the conditioner, Higginbotham (fig 2) teaches a reflux stream ([0127] a portion 152 of the liquid component is used to provide reflux to the column C1), and a portion of the reflux stream, interpreted as a recycle stream, (A further portion 154) is heat-integrated with the conditioner ([0129] A further portion 
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the heat recovery of the reflux stream taught by Higginbotham to the acid gas purification system taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), the addition of a reflux system and recycle stream provide additional cooling to an acid gas purification system.
While Kulkarni does not teach (the overhead stream is) blended with the retentate stream, Michio (fig 1) teaches (the overhead stream (impure gas 22) is) blended with the retentate stream (line above 17) ([0249]) in a carbon dioxide recovery system 
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine similar streams as taught by Michio in and acid gas purification system as taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Duckett and further in view of Starcher.
Regarding claim 18, modified Kulkarni teaches The acid gas purification system of claim 16, as stated above
While Kulkarni does not teach the fractionator is a frozen C02 fractionator, as best understood, Starcher teaches the fractionator is a frozen C02 fractionator used to separate carbon dioxide from natural gas ([0024] A "controlled freeze zone (CFZ.TM.) process" is a cryogenic distillation technology available from Exxon Mobil. The CFZ process is used for the separation of acid gas components by cryogenic distillation through the controlled freezing and melting of carbon dioxide)
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a distillation column with a controlled freezing zone as taught by Starcher (understood to be a frozen fractionator) as the fractionator in the acid gas purification system taught by Kulkarni
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.), substituting a frozen CO2 fractionator for another CO2 separator would not be expected to appreciably change the acid gas purification system.
The acid gas purification system of claim 18, as stated above 
Modified Kulkarni further teaches wherein the frozen CO2 fractionator produces a bottoms stream ([0059] carbon dioxide rich liquid stream 19) and a portion of the bottoms stream ([0059] carbon dioxide rich liquid stream 29) is recycled to the conditioner ([0061] heat exchanger 15)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Duckett and Starcher and further in view of Michio.
Regarding claim 20, modified Kulkarni teaches The acid gas purification system of claim 18 as stated above
Modified Kulkarni further teaches the frozen CO2 fractionator produces an overhead stream (carbon dioxide lean overhead stream 23), 
While Kulkarni does not teach (the overhead stream is) blended with the retentate stream, Michio (fig 1) teaches (the overhead stream (impure gas 22) is) blended with the retentate stream (line above 17) ([0249] impure gas 22 merges with the gas that has not penetrated the membrane 17) in a carbon dioxide recovery system 
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine similar streams as taught by Michio in and acid gas purification system as taught by Kulkarni.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EVAN J. CUSICK/Examiner, Art Unit 3763        
                                                                                                                                                                                                /BRIAN M KING/Primary Examiner, Art Unit 3763